--------------------------------------------------------------------------------

Exhibit 10.8

The form of Supplementary Agreement of Labor Contract is as follows:

Supplementary Agreement of Labor Contract

Both parties enter into this agreement after consultation for matters not
mentioned in the labor contract.

Warranty of Party B

Party B had already terminated labor contract with the former employer and does
not have any disputes or labor dispute. Party B should assume the responsibility
if causing a loss to the former employer.

Confidential Information

     Technology and trade secret known by Party B through performing
responsibility or being trained by Party A in employment period is regarded as
confidential information of Party A. In order to protect Party B’s legitimate
rights and interest, Party B should obey confidential rules of Party A during
employment period as follows:

2.1 Party B shall not cause any confidential documents, materials or articles
such as equipment, document, technical materials, and electronic information in
any forms out of control of Party A, without approval from authorized department
or executive officer of Party A;

2.2 Party B shall not, out of any causes, disclosure or provide confidential
materials such as technology, product ingredients, training materials, customer
data and company operations to competitors (herein referred to those in the same
or similar industry) in the term of working or being transferred post in Party A
and within two years after demission in whatever causes.

2.3 Party A’s confidential information may include without limitation, technical
scheme, electronic design, manufacture method, ingredients formation, process
flow, technical index, computer software, database, research and development
record, technical report, test report, experiment data, test results, design,
sample, model, mould, operation manual, technical document, quality information,
customer list, marketing plans, procurement information, purchase price,
purchase channel, pricing policy, contents of bid and tender, project team
structure, expense budget, profit information, and other non-public financial
materials, development strategy, program, plan, management method, flow, letters
and telegram, company contacts and so on;



--------------------------------------------------------------------------------



2.4 Where confidential rules and regulations of Party A has not relevant
prescriptions or unclear prescriptions, Party B shall take necessary and
reasonable measure to keep technical information, operation information or other
business secret which he knows or possesses and belongs to Party A or belongs to
a third party yet to which Party A undertakes confidentiality obligation as long
as Party B should know that the information is confidential items;

2.5 The ownership of documents, materials, diagram, note, report, letters, fax,
magnetic tape, disk, equipment or other forms of carrier bearing Party A’s
confidential information record possessed or kept by Party B because of position
need belongs to Party A;

2.6 Party B’s salary paid by Party A contains RMB                    Yuan as
confidential fee. If Party B violates confidentiality obligation, he should pay
liquidated damages RMB                   Yuan and compensate all losses for
Party A.

Non-competition

3.1 Party B undertake to do his best, not to engage in other profession or jobs,
not to help other units or individuals to do jobs related with the industry or
position within employment period for Party A; if Party B breaches the term
herein, causing a loss to Party A, he should compensate in full.

3.2 Party B warrants that he shall not assume position in the same industry or
industry competed with Party A within one year after leaving the position or
open or run similar business competed with Party A. If Party B breaches
obligations herein, he should compensate RMB                       Yuan and
return non-competition compensation to Party A.



--------------------------------------------------------------------------------



3.3 Party A should pay non-competition compensation RMB                        
Yuan per month to Party B from the first date in which Party B assume his
non-competition obligation to the end of the obligation.

Intellectual Property

The intellectual property rights of inventions, works, computer software,
technology or business information related to Party A’s business and finished by
Party B in employment period, including working time and non-working time,
belong to Party A. Party A respects creative spirit of Party B and helps him to
fulfill his value.

Position commitment

If Party B is a manager of Party A, his annual pay reward, which is incentive,
is calculated based on achievement of the company and individual performance, If
Party B applies to terminate labor contract in advance or Party A terminates the
contract in advance because of reasons of Party B, the incentive annual pay
reward is cancelled because the reward period is not at maturity and without
evaluation; the annual pay reward should monthly be paid retroactively until the
date of Party B’s leaving when Party A terminate the contract without any proper
reasons in advance.

This agreement shall come into force as from the date when both parties sign and
stamp the company chop on the agreement.

This agreement has the same legal effect as the labor contract.

Execution:

Party A: the Company (company seal)

Legal Representative (or Authorized Representative):

Date:                                                                

Party B: the Employer (signature)

Date:                                                                     

--------------------------------------------------------------------------------